Citation Nr: 0330573	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel







INTRODUCTION

The veteran had active military service from July 1957 to 
July 1960, and from May 1962 to September 1963.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim of entitlement to 
service connection for a low back disorder.  The veteran 
filed a timely notice of disagreement, and the RO provided a 
statement of the case (SOC).  In March 2002 the veteran 
perfected his appeal, and the issue was subsequently 
certified to the Board.  


FINDING OF FACT

1.  The veteran suffered a single incidence of muscle sprain 
in his low back in service in April 1960, with no residuals 
reported in subsequent military medical examinations.

2.  The evidence of record shows current lumbar spine 
disability, but is devoid of any medical evidence of 
complaints, treatment, or diagnosis of a back disorder 
during the 40-year period between April 1960 and April 2000.  


CONCLUSION OF LAW

The veteran's current low back disorder was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).

In the present case, the veteran was notified of the 
provisions of the VCAA, VA's duty to assist, and the 
evidence needed to support his claim in correspondence dated 
in May 2001 and May 2002, and in the February 2002 SOC 
issued by the RO.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (Board 
must identify documents which establish compliance with 
VCAA).  

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  That 
regulation is therefore inoperative.  

In the present case, the May 2001 and May 2002 
correspondence advised the veteran to submit any supportive 
documentation within 60 and 30 days, respectively, instead 
of one year.  However, inasmuch as the veteran has, in fact, 
had more than one year in which to submit supportive 
evidence, and has done so, the provisions of the Federal 
Circuit's decision in PVA, supra, have been fulfilled.  
Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development.  Such 
a remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that such remands are to be avoided.  See Winters v. West, 
12 Vet. App. 203 (1999) (en banc), vacated on other grounds 
sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court has 
stated, "The VCAA is a reason to remand many, many claims, 
but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  See also 
Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. Cir. Aug. 
25, 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background and Discussion

The veteran's Armed Forces Report of Transfer or Discharge, 
DD Form 214, as corrected by a DD Form 215, indicates that 
he served on active duty in the U.S. Army from July 1957 to 
July 1960, receiving an honorable discharge.  The National 
Personnel Records Center has certified that the veteran had 
subsequent active duty in the Army from May 1962 to 
September 1963, for which the character of his service was 
other than honorable.

According to several NGB Forms 22 issued by the National 
Guard Bureau, the veteran was also a member of the Army 
National Guard of Oklahoma beginning in January 1957, with 
breaks in service while he was on active Army duty, 
receiving his final discharge from the National Guard in 
April 1967.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2003).  Service 
connection may be awarded for a "chronic" disability when:  
(1) a chronic disease manifests itself and is identified as 
such in service (or within an applicable presumptive period 
under 38 C.F.R. § 3.307) and the veteran has the same 
condition at present; or (2) a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303(b); see Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

The mere fact that an injury or disease occurred in service 
is not sufficient for a grant of service connection; there 
must be disability resulting from that injury or disease.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

In the present case, there are a number of service medical 
examination reports of record, the pertinent aspects of 
which will be summarized here.  There was an Oklahoma 
National Guard enlistment examination in January 1957, an 
enlistment examination for the U.S. Army in July 1957, a 
separation examination for the Army in April 1960, a re-
enlistment examination for the Oklahoma National Guard in 
January 1961, an enlistment examination for the Regular Army 
in April 1962, a
pre-separation examination for the Army in August 1963, and 
an enlistment examination for the Oklahoma National Guard in 
August 1966.  All those reports are negative for any 
complaints or clinical abnormality referable to the spine, 
and all are silent for any pre-service history of back 
trouble of any kind.

The veteran's service medical records (SMRs) contain a 
single entry regarding the back.  In April 1960, he was seen 
at the Fort Holabird, MD, medical clinic complaining that he 
had injured his back unloading chairs, and noted aching 
afterward.  The examining physician, a Captain in the 
Medical Corps, reported a diagnostic impression of muscle 
strain, and ordered the veteran placed on light duty for one 
week.  On two subsequent clinic visits in June 1960, for 
unrelated complaints, the veteran was seen by the same 
physician.  There was no mention of any difficulty with his 
back.  The remaining SMRs, including examinations as 
described above, are negative for any additional complaints, 
treatment, or diagnosis of a back disorder.  

The veteran filed his original claim for disability 
benefits, on VA Form 21-526, in March 2000.  In reporting 
service information, he listed his active Army duty from 
July 1957 to July 1960, as well as several periods of 
Reserve/National Guard duty in 1957, 1961, and 1966-67.  He 
did not list his 1962-63 Army service.  His claim was based, 
in pertinent part, upon "back injury Ft. Holabird MD April 
1960 resulting in partial disability."  He indicated no 
medical treatment since service.

The competent medical evidence of record reveals that the 
veteran did not seek treatment for any back condition after 
separation until April 2000.  At that time, he presented for 
treatment at the J. Chiropractic Clinic.  S.A.J., D.C., 
noted the history reported by the veteran as to the muscle 
strain he suffered in service.  There is no indication that 
Dr. J reviewed any of the veteran's previous medical 
records.  Upon examination, the veteran was diagnosed with 
chronic recurrent sprain/strain of the lumbar spine, 
complicated by scoliosis, and segmental dysfunction of the 
lumbar spine with associated osteoarthrosis and spondylosis 
without myelopathy.  Dr. J concluded that the veteran's 
current low back symptoms were "in direct relation to the 
injury sustained in 1960."

The veteran was afforded a VA examination in October 2000.  
His claims file was not available to the examiner at the 
time of examination.  However, the veteran reported his 
injury in service.  He also advised the VA examiner that, 
although he had suffered back pain after separation, he did 
not seek treatment for such until April 2000.  After 
examining the veteran and reviewing the October 2000 X-ray 
findings, the VA examiner diagnosed the veteran with mild 
degenerative disk disease of the lumbosacral spine.  The 
examiner stated, in conclusion, "In my opinion this 
condition is not likely due to the military service but it 
as likely aggravated [sic] by the military service."  

The RO noted that the VA examiner had not reviewed the 
claims file ("C" file) at the time of the above examination, 
and requested that the examiner review the file and provide 
a rationale for the statement about aggravation of a back 
disorder in service.  In an addendum dated in March 2001, 
the VA examiner indicated review of the claims file.  The 
examiner further noted that the medical records show muscle 
injury to the lumbar area during service, and that "[f]rom 
04/60 to 04/00 . . . there is no indication that this 
veteran had any back problems."  The examiner restated the 
October 2000 diagnosis as to the veteran's degenerative disk 
disease of the lumbosacral spine and stated, "In my opinion 
this condition is not likely due to this veteran's military 
service."

In March 2001 the RO received a letter from R.W.M., D.O., 
which indicated that he had treated the veteran on July 21, 
2000.  Dr. Mosier diagnosed the veteran with 
chronic/recurrent sprain, strain of the lumbar spine 
complicated by scoliosis and osteoarthritis.  He stated, "I 
can not say if this was caused by his injury while in the 
Army, but it is a definite possibility."

We are mindful that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court has held that it is the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our 
reasons or bases for favoring one opinion over another.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  

The Court has also indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

In the present case, S.A.J., the veteran's chiropractor, 
stated that the veteran's current low back condition was 
related to his injury in 1960.  However, there is no 
indication that Dr. J reviewed the veteran's medical 
history, and no discussion of the 40-year time gap between 
the veteran's injury in service and when he first received 
treatment after service.  Furthermore, there was no 
discussion of the fact that the veteran denied any back 
problems during several subsequent military medical 
examinations, in 1961, 1962, 1963, and 1966, and that there 
are no reports of complaints about his back during any of 
his subsequent periods of service in the National Guard and 
the Army.  Inasmuch as S.A.J. failed to adequately address 
said issues, his opinion is of little probative value in 
determining the etiology of the veteran's low back 
condition.  

As noted above, Dr. M stated that there was a "definite 
possibility" that the veteran's current low back condition 
is related to the injury he suffered in service.  The use of 
the word "possibility" makes Dr. M's opinion speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus).  
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too speculative).  
Since Dr. M's statement merely implies that the veteran's 
current low back condition may or may not be related to the 
injury he suffered in service, and since he said he "can not 
say" whether there is a connection with service, the 
statement is speculative at best, and is also of little, if 
any, probative value.  

The Board notes that the veteran's sister and his daughter 
issued statements that were received by the RO in March 
2001, which report their knowledge of the veteran's back 
pain since service.  While the veteran, his daughter and his 
sister are competent as laypersons to comment on the 
veteran's symptomatology, it is well settled that they are 
not competent to offer opinions on matters requiring medical 
knowledge, such as etiology.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  In short, their opinions as 
to the etiology of the veteran's low back condition are 
entitled to no weight as to whether there is an etiological 
nexus between the 1960 injury and the present back 
disability.  

The October 2000 VA examiner thoroughly examined the 
veteran, and subsequently reviewed his claims folder.  The 
examiner specifically cited the veteran's 1960 injury and 
the fact that he had neither complained of, received 
treatment for, nor been diagnosed with a low back condition 
for 40 years after the injury, in support of his ultimate 
conclusion that the veteran's current low back disorder was 
not incurred in service.  

In addition, the Board notes that the veteran does not 
claim, and the competent medical evidence of record does not 
indicate that he suffered a low back injury prior to 
service.  See 38 C.F.R. § 3.306.  In this regard, we are 
aware that the veteran, in one of his submissions of 
argument in support of his claim, pointed out that the RO 
had erroneously reported, in its SOC, that he had provided a 
history of pre-service back trouble which required a brace.  
The Board recognizes that the veteran has identified that 
error, and has denied any back trouble before service.  
Thus, there is no issue of aggravation of pre-service 
disability in this matter.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a back disorder.  Since the evidence 
is not in approximate balance, the reasonable-doubt/benefit-
of-the-doubt doctrine is inapplicable, and the benefit 
sought on appeal must accordingly be denied.


ORDER

Service connection for a low back disorder is denied.  




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



